                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


 THURMAN BURNS,                              )
                                             )
                     Petitioner              )
                                             )
 vs.                                         )           JUDGMENT IN A CIVIL CASE
                                             )            CASE NO. 5:19-HC-2274-BO
 STATE OF NC,                                )
                                             )
                                             )
                     Respondent.             )



Decision by Court.

This action came before the Honorable Terrence W. Boyle, Chief United States District Judge,
for consideration after the issuance of an order of deficiency.

IT IS ORDERED, ADJUDGED, AND DECREED that the court: DISMISSES WITHOUT
PREJUDICE the action for failure to prosecute; DENIES as moot the pending motion [D.E. 4];
DENIES a Certificate of Appealability, and DIRECTS the clerk to close the case.



This Judgment filed and entered on November 14, 2019, and copies to:

Thurman Burns                              (via U.S. Mail)
0058260
Franklin Correctional Center
P.O. Box 155
Bunn, NC 27508


 November 14, 2019                                     Peter A. Moore, Jr.
                                                       Clerk of Court



                                                 By:
                                                       Deputy Clerk
